 ANN'S LAUNDRYAnn's Laundry&Dry Cleaners,Inc.andTextileProcessors,Service Trades,Health Care, Pro-fessional and Technical Employees InternationalUnion Local No. 2, affiliated with InternationalBrotherhood of Teamsters.Case 17-CA-1109223 September 1985-SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSON -On 16 May 1985 Administrative Law Judge JayR. Pollack issued the attached supplemental deci-sion.The Respondent filed exceptions and a sup-porting brief, to which the General Counsel filedan answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental- deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings,' and conclusions and to adopt the recom-mended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Ann's Laun-dry & Dry Cleaners, Inc., Kansas City, Kansas, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order.iTheRespondent has excepted to some of the judge's credibility find-ingsThe Board's establishedpolicy is not to overrulean administrativelaw judge's credibility resolutions unless theclear preponderance of allthe relevantevidenceconvinces us that theyare incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefullyexaminedthe record and find no basis forreversingthe findingsIn regard to the phonecall on 13 July 1982 from the childof the dis-criminateeMiller to RespondentOfficeManagerDebnck,the judgestated,"Debnckcouldn'trememberwhether it was a boy or girl " Therecordrelects thatDebrick testified to the effect thatshe "couldn't rec-ognize if itwas a girl ora boy " This errorwas minor and nonprejudicialand thereforeoffers nobasisfor reversing the judge's finding and conclu-sionsConstanceN. Traylor, Esq.,ofKansasCity,Kansas, forthe General Counsel.Timothy J.Evans,Esq. (Evans,Mullinix & Jarczyk),ofKansas City,Kansas,andJamesC.Baker, Esq. (Spen-cer,Fane,Britt & Browne),of KansasCity,Missouri,for theRespondent.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJAY R. POLLACK, Administrative Law Judge. I heardthis case in trial at KansasCity,Kansas, on 8 and 9269March 1983. On 11 May 1983, I issued my original deci-sion finding,inter alta,that Respondent, Ann's Laundry& Dry Cleaners, Inc., violated Section 8(a)(3) and (1) ofthe Act by unlawfully discharging Anner Faye Miller on14 July 1982. On 21 February 1984, the Board issued itsDecision and Order' affirming my rulings, findings, andconclusionsand adoptingmy recommended Order.Thereafter, before the completion of enforcement pro-ceedings in the United States Court of Appeals for theTenth Circuit, the Board decided sua sponte to move torecall its application for enforcement and to reconsideritsdecision.On 20 March 1985 the Board issued an un-published order remanding proceeding to the administra-tive law judge in which it remanded the case to me forthe purpose of preparing and issuing a supplemental deci-sion setting forth resolutions of the credibility of wit-nesses,and containing new findings of fact, conclusionsof law, and a recommended Order in light of such find-ingsand conclusions.On 18 April 1985, the General Counsel and Respond-ent filed supplemental briefs which have been carefullyconsidered. Based on the entire record, and from my ob-servation of the demeanor of the witnesses, I make thefollowingFINDINGSOF FACT AND CONCLUSIONS1.THE REMANDThe Boardin its Orderof 20March 1985 gavethe fol-lowing explanation for the remand:The Board, having duly considered the matter,finds that further consideration by the judge of hisfindings is-warranted. In particular, at footnote 4 ofhis decision, the judge found the following:Knoff toldBernadineDebrick, -her daughter andofficemanager,' thatMiller's child had called inforMiller [on 13 July] and that Miller was dis-charged as of that date. Debrick marked Re-spondent's payroll records in accordance withKnoff's instructions.Further, based upon this finding, the judge conclud-ed that Knoff "gave Debrick false information re-gardingMiller's telephone call" and that "Knoffsfalsification of this event supports an inference thatRespondent had an unlawful motive for the dis-charge."The Board finds no record support for thejudge's finding that Knoff told Debrick that Miller'schild had called in on 13 July. Debrick's testimonyis that she herself received a call from a child. Fur-ther,Debrick's testimony appears to contradict sub-stantially the testimony of Miller. In light of this,the Boarddeemsitadvisable that the judge recon-sider his findings.i268 NLRB 1013 (1984)276 NLRB No. 26 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDIITHEALLEGED UNFAIRLABOR PRACTICESother employees were subpoenaed for 13 July onlyMillermade her subpoena known to Knoff The otheremployees did not notify Respondent of their subpoenauntil Shortly before the actual hearing date of 19 JulyEmployee Patricia Jackson testified that about 1 Julyshe heard Anna Knoff tell employee Mary Williams thatKnoff believed that employees Erie Lowery and Millerstarted thismessabout the Union and put the peopleon itKnoff asked Williams whether she agreed andWilliams answered that she did not know According toJacksonKnoff asked Williams to find outWilliamson the other hand testified that Knoff simply said thatKnoff wished she could find out who brought [theUnion] inIcredit Jackson s testimony over that of WilliamsJackson appeared to be a credible witness Further fromthe fact that Jackson testified against her employer Idraw the inference that her testimony is not likely to befalseWilliams on the other hand appeared most willingto tailor her testimony to aid her employers caseEmployee Robert Lee testified that he informedEugene Knoff Respondents manager and the son ofAnna Knoff on 19 July of the subpoena given him bythe Union for the representation hearing that same dateAccording to Lee Eugene Knoff asked him whether theemployee intended to participatein unionactivities if Respondent became unionized Eugene Knoff testified thathe only asked Lee whether the employee was going toattend the representation hearing because Knoff neededsomeone to run the pants press Knoff demed asking Leeany question about participation in the Union Lee impressed me as a more credible witness than Knoff Knoffappeared more intent on denying any wrongdoing thanin testifying to objective factsShortly after the representation election of 15 Augustaccording to employee Erie Lowery Anna Knoff askedLowery whether Lowery knew anything about theUnion and if Lowery knew who was behind the UnionKnoff said that she was not going to let no union comein and tell her how to run her place She would closedownAlso shortly after the election according to employeeAliceWilliamsGeorgiaMullms an employee toldKnoff that she (Mullms) could not read and had mistakenly voted for the Union when she had intended to voteagainst itKnoff then asked Williams and another employee how the employees had voted in the electionSoon after this conversation Respondent filed objectionsto the conduct of the election based inter alia on theground that Mullins had incorrectly marked her ballotAs mentioned earlier on 12 July Miller showed AnnaKnoff the subpoena for the representation hearingWhenMiller arrived home that evening she learned that hersmall son wasillMiller called her physician and madean appointment to have her son examined Miller testifled that she then called Knoff and explained that shecould not be at work in the morning because she wouldbe taking her son to the doctor Knoff told Miller that itwas0 K The following day Miller called Knoff atnoon and told Knoff that she was still at the doctor soffice and would therefore not be in to work that dayOn 25 June Textile Processors Service TradesHealthCareProfessionalandTechnicalEmployeesInternational Union Local No 2 affiliated with International Brotherhood of Teamsters (the Union) filed a petition in Case 17-RC-9446 with the Board seeking to represent Respondents employees A representation hearingwas scheduled for 13 July which hearing was postponedto 19 July Thereafter the parties executed a StipulationforCertificationUpon Consent Election which stipulationwas approved by the Acting Regional Director forthe Board s Region 17 on 27 July An election by secretballotwas conducted on 19 August under the directionand supervision of the Regional Director The challenged ballots were sufficient in number to affect the results of the election and on 24 August the Employerfiled timely objections to conduct affecting the electionThereafteron 16 September the Regional Directorissued and served on the parties a Report on ChallengedBallots and Objections and Recommendations The RegionalDirector recommended to the Board that theUnion be certified the exclusive bargaining representativeof Respondents employees in the stipulated appropriateunitNo exceptions to theRegionalDirectors reportwas filed by either party and on 6 October the Boardissued itsDecision and Certification of Representativeadopting the Regional Directors recommendations andcertifying the Union as the exclusive bargaining representative of Respondents employees in an appropriateunitThe parties promptly commenced negotiations andreached an agreement by 15 November 1982Anner Faye Miller who had been employed as a shirtpresser by Respondent since July 1980 signed an authorization card for the Union dated 20 May 2 The recordreveals that Respondentsmanagerialstaff became awareof the Union s organizationalcampaignsometime inMayHowever there is no evidence that Respondentwas aware of Miller s union sympathies until July About12 JulyMiller notified Anna Knoff Respondents pnncipal stockholder 3 that she had been subpoenaed by theUnion to testify at the representation hearing then scheduled for 13 July Miller showed Knoff the subpoena andKnoff said0 K No further discussion about the subpoena or representation hearing took placeAlthough2WhileMillers authorizationcard bears the date 20 May the cardwas apparentlyfirstdated20 June Miller testifiedthat she signed thecard in June Thecard was submittedby the Union to theBoard alongwith the representation petition which was filed on 25 JunesAnna Knoff died poorto the instant trialRespondent objected toany testimony regarding conversationsMiller or any other employee hadwith Anna Knollpresumably on the groundsof thedead man s statuteI ruled that the Boardmay consideras evidence statements of personswho are deceasedincluding testimony about such statementsfrom partieshaving a direct legal interest in the proceedingHood Industries248NLRB 597 599 (1980)Calandra Photo Inc151NLRB660 669 In 23(1965)Howeverthe Board will subject such testimony to the closestscrutinybeforedeciding what weight to give itCalandra PhotosupraTheCalandraPhotoguidelineshavebeenfollowed herein To the extentthatRespondent argued that statementsby Anna Knoff are hearsay Ifind thatobjectionalso lacking in merit KnofFs statements are adnuslions by a party opponentunder FedR Evid801(d)(2Xi)and by defmtion nothearsayTheBoard affirmed these rulings and except to theextent thatMiller s testimony is subject to new credibility resolutionsthese rulings do not appearto be affectedby the remand ANN'S LAUNDRYWhen Miller reported for work the next day, 14 July,she found that her timecard was not in the rack near thetimeclock.Miller went to Knoff's office where Knoff im-mediately handed the employee a paycheck and said,"Anner Faye, I don't need you anymore." Miller askedwhy she was being terminated and Knoff answered thatMiller had been "laying off too many days." Miller askedhow many days Knoff was referring to and Knoff an-swered that she did not have the figure but Knoff wouldfind out from the books kept by Respondent's bookkeep-erMiller called Knoff the next day, 15 July, and KnofftoldMiller that the employee had missed 53 days. The53 days of absence involved the time period from 18 July1981 until the termination. A termination letter contain-ing the dates of the absences was prepared sometimeafterMiller's termination.Miller was never given a copyof the termination letter.A. Respondent's DefenseRespondent asserts that Miller was discharged due to"excessive absenteeism and lateness for work."4 Berna-dineDebrick,Respondent's officemanager- and thedaughter of Anna Knoff, testified that while employeeswere expected to work 8 hours per day, 5 days a week,there was no specific rule pertaining to absences or tardi-ness.Debrick testified thatMillerwas discharged byAnna Knoff and that Debrick took no part in the dis-charge.According to Debrick, she witnessed Knofftwice warn Miller about Miller's work but not about heiabsences.Although Debrick began taking notice of Mil-ler's attendance record in May, Debrick never spoke tothe employee about her attendance record.5-Debrick testified that she received a call on 13 July atapproximately 9 o'clock from a child; Debrick could notremember whether it was a boy' or girl. The child saidthatMiller would not be in to work that day and De-brick asked why. The child gave no reason but simplysaid thatMiller would not be in to work. Debrick re-ported this call to her mother at approximately noon-time.Anna Knoff was angry and said she could not tol-erateMiller's attitude any longer.Knoff immediatelycalled the payroll clerk and had Miller's terminationcheck prepared.Eugene Knoff, Respondent's manager and the son ofAnna Knoff,' testified that he often spoke to his motherconcerning Miller's absences and tardiness. Eugene testi-fied that his mother was "put out with it." However,Eugene Knoff did not speak with Miller concerning herabsences or tardiness nor did he have any knowledge ofany action taken by his mother to correct Miller's attend-ance record. Patricia Johnson, an employee, testified thatwhen Miller was tardy, which was quite often, Johnson4Although some of Respondent's witnesses made reference to Miller'spoor attitude towards Anna Knoff, there is no evidence that the allegedAnna Knoff alone decided todischarge Miller and made no mention of Miller's "poor attitude" in thetermination letterMoreover,"poor attitude"was not mentioned toMiller at the time of discharge or at any time prior to the discharge.5Debnck never explained what prompted her, in May,to beginmaking notations about Miller's absences in Respondent's payroll recordsDebnck was evasive when questioned about Respondent'srecords anddid not appear to be a candid witness.271'operatedMiller'smachine until Miller arrived. Johnson,on many occasions, heard Anna Knoff ask Miller "whyMiller had not come to work or had not called in. How-ever, Johnson never heard Miller's responses. Most im-portantly, Johnson never heard Knoff warn Miller abouther absences or tardiness.Mary Williams testified that Knoff warned Miller sev-eral times about Miller's absences and tardiness. Williamstestified that she heard such warnings in May On cross-examination,Williams testified that such warnings weregiven weekly during the entire period of Miller's em-ployment with Respondent. Miller denied ever receivingsuch warnings. As mentioned earlier, Williams was quitewilling to color her testimony in order to aid Respond-ent's case. Further, if Knoff had warned Miller as oftenasWilliams testified there surely would have been otherwitnesses.However, no other witness had any knowl-edge of such warnings. Thus, I do not credit Williams'testimony on this pointScrutiny of Respondent's payroll records reveals thatduring the period of May through July 1982, several em-ployees had poor attendance records, including two em-ployees who had more absences than Miller There is noevidence that any adverse action was taken against theseemployees because of their attendance records. Miller'sattendance record was also poor during the same periodin 1981. However, Miller's record was worse in 1982.Similarly, with regard to tardiness, while Miller was con-sistently tardy,many, other employees had the sameproblem. There is no evidence that any action was takenagainst these other employees because of tardiness. Re-spondent sought to explain this disparity, by offering evi-dence that because of Miller's job assignment her tardi-ness caused more inconvenience than the tardiness ofother employees.While Miller's tardiness did cause an-other employee (Patricia Johnson) to leave her own posi-tion . to cover for Miller, Respondent took no action toreassignMillerorotherwiseminimize the problemcaused by her attendance record Miller's problems withtardinesswere not recent but apparently had occurredthroughout her employment with Respondent.B. Credibility ResolutionsMiller impressed me as a credible witness although shehad some difficulty in recalling certain details. I attributethose failures to a lack of recall rather than to an attemptto aid her case. I credit Miller's testimony that she spoketo- Knoff on the evening of 12 July and again on 13 Julyconcerning her absence due to her son's illness. In testi-fying regarding Respondent's records, I found Debrickto be an evasive witness. However, I am not inclined tofind that she fabricated the testimony regarding the callfrom a child on 13 July. Accordingly, I credit Debrick'stestimony, that she received a call from a child on themorning of 13 July stating that Miller would be absent.The conflict revealed is in Anna Knoff's handling of theinformation received fromMiller and Debrick ratherthan in the testimony of Miller and Debrick.Thus on 13 July when Knoff learned from DebrickthatMillerwould not report for work, Knoff had al-ready. spoken toMiller the evening before. Further, 272DECISIONSOF NATIONALLABOR RELATIONS BOARDKnoff again spoke to Miller shortly before or shortlyafter speal'ing with Debrick Knoffs anger about Miller sattitude therefore cannot be simply explained by Miller s failure to report to work on 13 JulyC Conclusions Regarding 8(a)(1) IssuesThe Board affirmed and adopted the following conclusions regarding independent violations of Section 8(a)(1)of the Act The remand does not appear to affect theseconclusions and they are hereby reaffirmedAs found earlier in early July Anna Knoff askedMary Williams whether Miller and Lowery had startedthismess about the Union and when Williams answered that she did not know Knoff asked Williams tofind out By questioning Williams concerning the identityof the union organizers and instructingWilliams toobtain such informationRespondent violated Section8(a)(1) of the Act It is no defense to such conduct thatWilliams did not give the requested information toKnoff Knoff's conduct still created the impression thatRespondent would take some adverse action against theemployees responsible for the union activities at its facilitySeeNLRB v Los Angeles New Hospital640 F 2d1017 1020 (9th Cir 1981)On 19 July Eugene Knoff asked Robert Lee whetherLee intended to participate in union activities if the facilitybecame unionizedThe questioning of Lee wentbeyond Knof 's legitimate need to know whether Leewould be absent from work due to the representationhearingKnoff's inquiry into Lee s intended participationin union activities violates Section 8(a)(1) because it implies that Respondent was keeping track of its employees union activities and/or that Respondent looked unfavorably upon such activitiesDuring August shortly after the election Anna Knoffquestioned two employees regarding their secret ballotsin the recently conducted Board election Although apparently concerned that the employees might have mistakenlymarked their ballots as had Georgia MullinsKnoff did not limit her inquiry as to whether the employees correctlymarked their ballots Rather withoutany assurances that no reprisals would be taken againstthe employeesKnoff asked the employees to revealwhether they voted for or against representation by theUnion Accordingly I find that Respondent interrogatedthe employees in violation of Section 8(a)(1) and thatsuch conduct was not justified by Respondents concernover the conduct of the election SeeHedisonMfg Co260NLRB 1037 (1982)CNA Financial Corp 264NLRB 619 (1982)Shortly after the electionAnna Knoff questioned EneLowery about the Union and told Lowery that she wasnot going to let the Union tell her how to run her business and that she would close downEven if Knoffsthreat to close was contingent on the Union attemptingtotellher how to run her place as argued by Respondent the threat would not be privileged The Boardand the courts have recognized the right of an employerto make a prediction as to the precise effect she believesunionizationwill have on her company however theprediction must be carefully phrased on the basis of obJective fact to convey an employers belief as to demonstrably probable consequences beyond her controls Inthis case an attempt by the Union to tell Knoff how torun her business was not demonstrably probable nor areasonable prediction as to the effects of unionizationAccordingly I find Knof 's remarks to constitute an unlawful threat to close her business in order to discourageunion activitiesSince the Boards decision in this case was issued on21 February 1984 the Board has issued the lead case ofRossmore House269 NLRB 1176 (1984) InRossmoreHousetheBoard overruledPPG Industries'and announced that it would henceforth evaluate interrogationsaccording towhether under all of the circumstances theinterrogation reasonably tends to restrain coerce or interefere with rights guaranteed by the ActApplying theRossmore Housetesthere I find thatAnna Knoff and Eugene Knoff unlawfully questionedemployees about their union activities See ChairmanDotson s remarks at footnote 2 of the Boards originaldecision herein 268 NLRB at 1013D Conclusions Regarding the Discharge of MillerSection 8(a)(3) of the Act forbids an employer by discnmination in regard to hire or tenure of employment orany term or condition of employment todiscouragemembership in any labor organizationThus it is axiomatic that an employer who discharges employees because of their support for a union commits an unfairlaborpracticeNLRB v TransportationManagementCorp462 U S 393 (1983) The critical question herein iswhether Respondents discharge of Miller was motivatedby antiunion considerationsInWright Line251 NLRB 1083 (1980) e'ifd 662 F 2d899 (1st Cir 1981) cert denied 455 U S 989 (1982) theBoard announced the following causation test in all casesalleging violations of Section 8(a)(3) or violations of8(a)(1) turning on employer motivation First the GeneralCounsel must make a puma facie showing sufficient tosupport the inference that protected conduct was amo-tivating factor in the employers decision Upon such ashowing the burden shifts to the employer to demonstrate that the same action would have taken place evenin the absence of the protected conduct The UnitedStates Supreme Court adopted theWright Linetest inTransportationManagementsupraIt is well settled that if an employer discharges an employee involved in unwelcome concerted activities forbehavior that would warrant a discharge in the absenceof union or concerted activities then the circumstancethat the employer welcomed the opportunity to discharge does not make it discriminatory and therefore unlawfulKlateHolt Co161NLRB 1606 1612 (1966)However it is equally well established that the existenceof a justifiable ground for dismissal is no defense if it is apretextused to mask an unlawful motiveGeneralThermo Inc250 NLRB 1260 (1980) enf denied onother grounds 664 F 2d 195 (8th Cir 1981)6See e gNLRB vCasselPacking Co395 U S 575 618 (1969)BacthusWine Cooperative Inc251 NLRB 1552 1559 (1980)251 NLRB1146 (1980) ANN'S LAUNDRYFor the following reasons I :find that the GeneralCounsel has made a prima facie showing that Respond-ent was motivated by a desire to discourage membershipin the Union. The timing of the discharge raises a stronginference of an illegal motive. Miller was discharged theday after revealing to Anna Knoff that she was intendingto. appear on behalf of the Union at the representationhearing. Further, just prior to hearing of Miller's subpoe-na from the Union, Knoff had attempted -to find out,whether Lowery and Miller had started this."mess aboutthe Union."Prior to these events, Anna Knoff had been tolerant ofMiller's absences and tardiness.,On 12. July,Knoff toldMillet it was "O.K." for her to report for work late on13 July. The following day when Miller called and toldKnoff that she would not be in for work, Knoff gave noindication that Miller was to be discharged:or otherwisein disfavor for not reporting to work. Whether Knoffspoke to Debrick or Miller first on 13 July appears to beof no importance.Knoff indicatedangerto Debrick overMiller's attitude but gave no indication to the employeethat she had done anything wrong. Knoff's handling ofthismatter supports an inference that Respondent had anunlawful motive for the discharge. Finally, shortly after.Miller'sdischarge,Knoff,after unlawfully interrogatingLowery concerning union activities,unlawfully threat-ened to close the facility.Such union animus `and con-temporaneous unfair labor practices further support aninference of unlawful motivation for the discharge ofMiller.The burden shifts to Respondent to 'establish that.Miller would have been- discharged even in the absenceof her protected conduct. As shown above, Miller hadan attendance record which would normally justify dis-charge.However,the issue is whether Respondent infact relied on that ground or merely,advanced it as apretext for an action it was undertaking essentially fordiscriminatory reasons,such as the employee's status as aunion supporter.Limestone Apparel Corp.,255 NLRB 722(1981). In this case Respondenthistoricallytolerated ab-sences and tardiness from its employees,including Miller.Respondent made no distinctions in- its records betweenexcused and unexcused absences or tardiness. No warn-ings were given or adverse actions taken against employ-ees for either absences or tardiness.NeitherEugeneKnoff nor Bernadine Debrick ever,warned Miller nordid they have any knowledge of any warning given byAnna Knoff.Although Miller's tardiness inconveniencedEugene and Anna Knoff, neither took any steps to reas-sign or discipline Miller.Thus,based on the record as awhole,including the evidence offered by Respondent initsdefense,Iam_ convinced that Miller's absences andtardinesswere not in fact the reason for the discharge.Rather,I'find that the record of absences and tardinesswere seized upon to justify the discharge because of Mil-condone Miller's-attendance record,I find that Respond-ent condoned that record until it obtained knowledge ofMiller's support of the Union. Similarly, absences andtardiness of undischarged employees were condoned byRespondent:.Finally,Iam . not impressed-by Respond-ent's argument that no action was taken againstLowery,273more active union supporter. A discriminatory motiveotherwise established is not disproved by an employer'sproof that it did not weed out all union adherents.Amer-ican PetrofinaCo., 247 NLRB 183, 193 (1980);NachmanCorp. v.NLRB,337 F.2d 421, 424 (7th Cir 1964).While Knoff discharged Miller immediately on learn-ing that Debrick received a call from a child that Millerwould not be in on 13 July, I do not find that sufficientproof to meet Respondent's burden. Knoff had alreadytalked to Miller on 12 July and knew of the doctor's ap-pointment. If Knoff spoke to Debrick on 13 July prior toMiller's call,Knoff would have reason to believe the-ab-sence was connected to the doctor'sappointment. Fur-ther,Knoff would have questioned Miller about theseevents when Miller called on 13July.If Knoff spoke toMiller prior to her conversation with Debrick, therewould have been no reason to be angry with Miller overthe absence becauseMiller had kept Knoff well in-formed. In any,event, Knoff never told Miller that shewas angry over this absence either on 12 or 13- July sothat'Miller could correct this fault. Rather, Knoff waiteduntil 14 July to discharge Miller for "laying off toomany days."Based on all the evidence,I am inclined tobelieve that Knoff's reference to Miller'sattitudewasmore directed at union activities than at absenteeism.As can be readilyseen,the only witness who couldsupport Respondent'sdefense,Anna Knoff,was unableto testify.Without Knoff's testimony, Respondent cannotexplain why the poor attendance record it had condonedduring the entire period of Miller's employment suddenlycaused her discharge.,Further,there was no one to ex-plain why the poor attendance records of other employ-eeswere condoned. Respondent simply was unable torebut the prima facie case and could not establish- thatMiller would have been discharged even in the absenceof her union activities.Accordingly, I find that Respondent discharged Millerbecause of her support for the Union and that a violationof Section 8(a)(3) of the Act has been proven by a pre-ponderance of the evidence. Accordingly, I reaffirm thefollowing'CONCLUSIONS OF LAWL. The Respondent, Ann's Laundry & Dry Cleaners,Inc., is an employer engaged.in commerce and in a busi-ness affecting,commercewithin themeaning of Section2(2), (6), and (7) of the Act.2.The Union, TextileProcessors,ServiceTrades,Health'Care, -ProfessionalandTechnicalEmployeesInternationalUnion Local No. 2, affiliated with Interna-tionalBrotherhood of Teamsters- ,is a labor organizationwithin the meaning of Section 2(5) of the Act.3.Respondent.has .engaged: in unfairlabor-practices in ,violation of Section8(a)(1) of the Act by unlawfully in-terrogatingemployeesabout union activitiesand by un-lawfully threatening to 'close itsfacility dueto union ac-tivities.4.Respondent has engaged in unfair labor practices inviolationof Section8(a)(3) and(1) of the Act by unlaw-fully discharging Anner Faye Miller on 14 July 1982. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARD5Theunfair labor practices found above are unfairlabor practices affecting commerce within the meaningof Section 2(6) and(7) of the ActTHE REMEDYHaving found that Respondent engaged in unfair laborpractices I shall recommend that it be ordered to ceaseand desist therefrom and that it take certain affirmativeaction to effectuate the policies of the ActRespondent shall be required to offer Anner FayeMiller reinstatement to her former job or if that positionno longer exists to a substantially equivalent positionwithout prejudice to her seniority or other nghts andprivileges and to make her whole for any losses she mayhave suffered as a result of the discnmination against herin the manner set forth in FW Woolworth Co90NLRB 289 (1950) with interest computed in the mannerset forth inFlorida Steel Corp231NLRB 651 (1977)See generallyIsisPlumbing Co138 NLRB 716 (1962)On these findings of fact and conclusions of law andon the entire record I issue the following recommended8ORDERThe RespondentAnn s Laundry & Dry CleanersIncKansas City Kansas its officers agents successorsand assigns shall1Cease and desist from(a)Discharging or otherwise discriminating againstemployees for supporting or engaging in activities onbehalf of Textile Processors Service TradesHealthCare Professional and Technical Employees InternationalUnion No 2 affiliated with International Brotherhoodof Teamsters or any other labor organization(b) Interrogating employees about their union activitiesor the union activities of other employees(c)Threatening to close its facility because of its employees union activities(d) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Anner Faye Miller immediate and full reinstatementto her former job or if that job no longerexists to a substantially equivalent positionwithout prejudice to her seniority or any other rights or privilegespreviously enjoyed and make her whole for any loss ofearningsand other benefits suffered as a result of the discnmination against her in the manner set forth in theremedy section of the decision(b) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst herin any way8All outstanding motions inconsistent with this recommended Orderare denied If no exceptions are filed as provided by Sec 102 46 of theBoard s Rules and Regulations the findings conclusions and recommended Order shall as provided in Sec 102 48 of the Rules be adoptedby the Board and all objections to them shall be deemed waived for allpurposes(c) Post at its Kansas City Kansas facilities copies ofthe attached notice markedAppendix 9 Copies of thenotice on forms provided by the Regional Director forRegion 17 after being signed by the Respondents authonzed representative shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered defaced or covered byany other material(d)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply9 If thisOrder is enforced by a Judgment of a United States Court ofAppeals the wordsin the noticereadingPosted by Order of the NationalLaborRelationsBoard shallreadPostedPursuantto a Judgmentof the United States Court of Appeals Enforcing an Order of the National LaborRelations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form join or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protected concerted activitiesWE WILL NOT discharge or otherwise discriminateagainst employees for supporting or engaging in activitieson behalf of Textile Processors Service TradesHealthCareProfessionalandTechnicalEmployeesInternationalUnion No 2 affiliated with InternationalBrotherhood of Teamsters or any other labor organizationWE WILL NOT interrogate employees about their unionactivities or the union activities of other employeesWE WILL NOT threaten to close our facility because ofour employees union activitiesWE WILL NOT in any like or related manner interferewith restrain, or coerce our employees in the exercise oftheir rights under Section 7 of the Act ANN S LAUNDRYWE WILL offer Anner Faye Miller full and immediatereinstatement to her former position or if that positionno longer exists to a substantially equivalent positionwith full seniority privileges and benefits and WE WILLmake her whole for any losses she may have suffered because of our discrimination against her plus interest275WE WILL expunge from our files any reference to thedischarge of Miller in July 1982 and WE WILL notify herm writing that this has been done and that evidence ofthis unlawful discharge will not be used as a basis forfuture personnelaction against herANN S LAUNDRY & DRY CLEANERS INC